[Cite as P.N. v. A.M., 2021-Ohio-1163.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                                 P.N.,

                                          Petitioner-Appellee,

                                                   v.

                                                 A.M.,

                                      Respondent-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 20 MA 0033


                                    Civil Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                    Case No. 19 CV 1979

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                              JUDGMENT:
                                                Affirmed.


 P.N., Pro Se, 2163 Gregory Avenue, Youngstown, Ohio 44511, Petitioner-Appellee (No
 Brief Filed) and

 Atty. James Lanzo, 4126 Youngstown-Poland Road, Youngstown, Ohio 44514, for
 Respondent-Appellant.
                                                                                         –2–


                                  Dated: March 26, 2021


 D’Apolito, J.

       {¶1}   Appellant, A.M. appeals the judgment entry of the Mahoning County Court
of Common Pleas adopting the issuance by the magistrate of a civil stalking protection
order (“CSPO”) against her and in favor of Petitioner-Appellee, P.N. For the following
reasons, the judgment of the trial court is affirmed.
       {¶2}   P.N. filed the petition for CSPO on September 30, 2019.            An ex parte
hearing was conducted by the magistrate on October 1, 2019, and P.N.’s request for
CSPO was denied. A full hearing was held before the magistrate on October 15, 2019,
and the magistrate granted the CSPO on that same day through October 15, 2024.

                                      JURISDICTION

       {¶3}   As an initial matter, Civ.R. 65.1, captioned “Civil Protection Orders,”
specifically states that “[a] magistrate's denial or granting of a protection order after full
hearing under this division does not constitute a judgment or interim order under Civ.R.
53(D)(4)(e) and is not subject to the requirements of that rule.”                Ohio Civ.R.
65.1(F)(3)(c)(iv). Therefore, Civ.R. 53, captioned, “Magistrates,” is inapplicable to civil
protection orders.
       {¶4}   Nonetheless, A.M. filed objections to the CSPO on October 25, 2019,
pursuant to Civ R. 53(D)(3)(b), which authorizes a party to file written objections to a
magistrate’s decision within fourteen days of the filing of the decision. The objections
summarily state that the magistrate’s decision was unreasonable and unlawful and was
not supported by sufficient evidence. The transcript of proceedings before the magistrate
was filed on December 17, 2019.
       {¶5}   In considering the objections to the magistrate’s decision, the trial court, like
A.M., applied subsections of Civ.R. 53. For instance, the trial court found that there was
no reason for an oral hearing on the issues presented in the objections pursuant to Civ.R.
53(4)(d). Further, the trial court observed that “Civil Rule 53(D)(3)(b)(ii) requires an
objection to a Magistrate’s Decision shall be specific and state with particularity all



Case No. 20 MA 0033
                                                                                           –3–


grounds for objection. Respondent did not make specific objections and did not state with
particularity the grounds for the objections.” (2/19/20 J.E., p 1.)
       {¶6}   Despite the lack of specificity in the objections, the trial court warranted that
it had “undertaken an independent review as to the objected matters and finds that the
Magistrate properly determined the factual issues and appropriately applied the law in
consideration of this matter and finds no error of law or fact or other defect.” (Id.) A.M.
did not file objections to the judgment entry of the trial court adopting the CSPO.
       {¶7}   Civ.R. 65.1(G) provides, in its entirety:

       Notwithstanding the provisions of any other rule, an order entered by the
       court under division (F)(3)(c) or division (F)(3)(e) of this rule is a final
       appealable order. However, a party must timely file objections to such an
       order under division (F)(3)(d) of this rule prior to filing an appeal, and the
       timely filing of such objections shall stay the running of the time for appeal
       until the filing of the court's ruling on the objections.

       {¶8}   A party filing objections under Civ.R. 65.1(F)(3)(d)(iii) “has the burden of
showing that an error of law or other defect is evident on the face of the order, or that the
credible evidence of record is insufficient to support the granting or denial of the protection
order, or that the magistrate abused the magistrate's discretion in including or failing to
include specific terms in the protection order.” Despite the trial court’s references to
Civ.R. 53, the judgment entry on appeal reflects that the trial court applied the Civ.R. 65.1
standard of review.
       {¶9}   We have previously recognized that Civ.R. 65.1(G) does not provide for an
objection to the magistrate's decision as in Civ.R. 53, but rather, it provides for an
objection to the trial court's decision adopting the magistrate's decision. J.S. v. D.E., 7th
Dist. Mahoning No. 17 MA 0032, 2017-Ohio-7507, ¶ 15. Here, P.N. filed objections to the
magistrate’s decision issuing the CSPO pursuant to Civ.R. 53(4)(d), rather than the trial
court’s adoption of the CSPO pursuant to Civ.R. 65.1(G).
       {¶10} We have also previously recognized that the filing of objections to the Civ.R.
65.1(F)(3)(c) adoption, modification, or rejection by the trial court is jurisdictional. Id. at ¶
21 (“Where a civil protection order is issued by a magistrate and made effective due to


Case No. 20 MA 0033
                                                                                           –4–


adoption by the trial court under Civ.R. 65.1(F)(3)(c), the alternative of immediately
appealing the protection order without filing timely objections is no longer available after
the July 1, 2016 amendments to the rule.”); K.U. v. M.S., 7th Dist. Mahoning No. 16 MA
0165, 2017-Ohio-8029, ¶ 18 (dismissing appeal for lack of jurisdiction); J.K. v. T.J., 7th
Dist. Mahoning No. 17 MA 0002, 2017-Ohio-9239, ¶ 7 (same). In other words, we have
held that, in the absence of timely-filed objections pursuant to Civ.R. 65.1(G), we lack
jurisdiction to hear this case. It should be noted, that in this case objections were filed,
albeit prematurely and under a different civil rule.
       {¶11} However, A.M.’s error had no practical effect, as the trial court considered
the matter under the proper standard and a transcript of the proceedings had been filed
prior to the trial court’s review of the CSPO. Further, the legislative history of the civil rule
establishes that the intent behind the amendment to Civ.R. 65.1(G) in 2016 has been
fulfilled in this case. According to the staff notes:

       Division (G) of this rule is amended to require that a party must file
       objections prior to filing an appeal from a trial court's otherwise appealable
       adoption, modification, or rejection of a magistrate's ruling. This amendment
       is grounded on two key principles. First, it promotes the fair administration
       of justice, including affording the trial court an opportunity to review the
       transcript and address any insufficiency of evidence or abuse of discretion
       that would render the order or a term of the order unjust. Second, it creates
       a more robust record upon which the appeal may proceed.

Acordingly, we find that we have jurisdiction to consider the above-captioned appeal.

                                            FACTS

       {¶12} P.N., P.N.'s son, J.P., who lives with P.N., and A.M. testified at the hearing
before the magistrate on October 15, 2019. The following facts are taken from the hearing
testimony. The respective ages of the parties are not in the record.
       {¶13} P.N. and A.M. are backyard neighbors. A.M.'s residence is to the right of
the residence directly behind P.N.'s residence. P.N. and A.M. both testified that they do
not know each other.


Case No. 20 MA 0033
                                                                                         –5–


       {¶14} Both properties are enclosed with fencing. P.N.'s backyard is enclosed by
a chain link fence, and A.M.'s backyard is enclosed by a stockade fence. A "stockade
fence" is defined as "a solid fence of half round boards pointed at the top."
       {¶15} According to A.M., prior to the installation of the stockade fence, P.N.
regularly sat on her back porch smoking cigarettes and "yelling over calling [A.M.] names
[including] [g]orilla and the 'B' word a lot." (10/15/19 Hrg. Tr., p. 24.) A.M. also recounted
an occasion when she was talking on the phone with a friend, and P.N. yelled "Why don't
you shut the - the "F" word." (Id.) A.M. had no explanation for P.N.'s behavior prior to
the installation of the stockade fence.
       {¶16} A.M. explained that she installed the stockade fence because P.N.'s dog
barked whenever A.M. exited her residence through her back door. According to A.M.,
the installation of the stockade fence two years prior to the hearing intensified P.N.'s ill-
will toward A.M. When A.M. was asked by the trial court if P.N. ever complained about
the stockade fence, A.M. responded:

       Oh, yes. Well, the contractor didn't even get up the street after they pulled
       out of my driveway; and they went into their house, and they went up in their
       upstairs part of their house and opened a window. And she had her son
       rope [sic] – a rope around these tree limbs that all was blocking the view
       from my lawn from my backyard and pull them down because it upset them,
       obviously, that I put that stockade fence up to have my privacy.

(Id. at p. 21.)

       {¶17} A.M. further testified that, roughly one month before the hearing, P.N. and
J.P. had "cut these trees down, and they was burning these trees instead of having them
chopped up like normal people." (Id. at p. 28.) According to A.M., the smoke from the
fire filled her home and caused her eyes to burn, so she called the fire department. A.M.
attributed the accusations giving rise to the petition in this case to P.N.'s anger regarding
A.M.'s call to the fire department.
       {¶18} Roughly four weeks prior to the hearing, P.N. installed a treehouse in her
backyard. The treehouse abuts the two fences.



Case No. 20 MA 0033
                                                                                           –6–


       {¶19} On September 27, 2019, P.N. and her four-and-a-half -year-old grandson
were having lunch in the treehouse, when P.N. saw A.M. in A.M.’s backyard. According
to P.N., A.M. said, "Hey, little boy. Hey, little boy, come here. Do you want to see my
kitty? Do you want to look at my kitty?" P.N. testified that A.M. was gesturing to her
vagina.
       {¶20} P.N. shielded her grandson's eyes, and instructed him to exit the treehouse
and return to the residence. P.N. followed and told her husband to call the police. The
police filed a report of the incident.
       {¶21} J.P. testified that his son was eager to show J.P. the treehouse when J.P.
returned home from work later that same day. After dinner, J.P. and his son climbed into
the treehouse. According to J.P., A.M., who was in her backyard, said, "Hey, little boy,
watch me shake my butt." (Id. at p. 15.) According to J.P., music was playing, and A.M.
clearly said, “[h]ey, little boy,” and “turned to shake her butt at [J.P.]'s son." (Id.)   P.N.
called the police again in order to report A.M.'s behavior.
       {¶22} P.N. and J.P. testified that A.M. engaged in similar conduct during a family
cookout in P.N.'s backyard on September 29, 2019. P.N. testified that A.M., who was
standing in her own backyard, "was yelling at [P.N.’s] grandkids [two grandsons and a
granddaughter] asking them if they wanted to watch [A.M.] play with her clit." (Id. at p.
10.) J.P. likewise testified that A.M. "started screaming incoherent nonsense," then said,
"[h]ey, little boy watch how I rub my clit. Let me show you how I rub my clit." (Id. at p. 17.)
P.N. called the police a third time.
       {¶23} J.P. testified that when A.M. began shouting, he thought, "oh, she's doing it
again, because ever since [J.P.] came to visit [his parents] for over two years now [A.M.]
had done this." (Id. at p. 16.) He further testified that A.M. has been yelling at him and
his family members for years whenever they sat outside to smoke cigarettes.
       {¶24} P.N. testified that she and her then-boyfriend/now-husband had one
conversation with A.M. more than two years prior to the incidents giving rise to the petition.
The magistrate asked P.N. if A.M. had ever threatened her, and P.N. responded "Yes.
She said she was going to beat my effin ass, you effin cunt. That was about a year and
a half ago." (Id. at p. 11.)




Case No. 20 MA 0033
                                                                                         –7–


       {¶25} Next, the magistrate asked P.N. if she had modified her behavior as a result
of A.M.'s conduct, and P.N. responded, "No. The last time you suggested that not [sic]
take my grandson out there. * * * But it's his backyard, and I try to do it when she is not
out there." (Id. at p. 12.) The magistrate responded, "Okay. So you did modify your
behavior because of that, what she said to you?" P.N. responded, "Yes." (Id.)
       {¶26} Finally, the magistrate asked P.N. if her grandson had commented about
the incidents with A.M. P.N. responded, "No. just if he had to see the mean lady, and the
mean lady wasn't out, we would go out [sic]." (Id. at p. 12-13.)
       {¶27} The magistrate asked A.M. why she never reported the various incidents of
name calling by P.N. to the police, as A.M.’s testimony established that the P.N.’s ill-
mannered and unprovoked comments dated back many years. A.M. replied that, in
retrospect, she regretted not making a record of P.N.’s conduct since the accusations in
the petition were patently untrue. A.M. averred, "I swear to God on my life. Let a train
run over me." (Id. at p. 23, 25.) She testified that she was "flabbergasted" by the
accusations, and that "[her heart] heart dropped to the ground." (Id. at p. 19-20.)
       {¶28} A.M. further testified that "when the police came to [her] house [to
investigate P.N.'s accusations], [A.M.] asked if they could help [her] do something about
it [sic] because now [P.N. and J.P.] got the floodlight shining in the back of [A.M.’s] window
of [her house.]" (Id. at p. 26.) When the officers told A.M. that they were investigating a
report that there were problems between P.N. and A.M., A.M. conceded that her response
was, "not that I know of." (Id. at p. 27.) The magistrate asked A.M. why she did not report
the ongoing name calling and the fire to the officers when they questioned her about the
alleged problems, and she responded, "[w]ell I just told them about the floodlight being
on in the back of my house."
       {¶29} Next, the magistrate asked A.M. if she brought any witnesses to the hearing
to testify on her behalf, and she replied, "No, because I didn't even know what I was here
for I really didn't." (Id. at p. 30.) The magistrate asked A.M. if the officers had given her
papers when they visited her house. A.M. testified that, although she received the papers
from the officers, she did not read them because she assumed that the papers described
the ongoing dispute over P.N.'s dog.




Case No. 20 MA 0033
                                                                                         –8–


       {¶30} The magistrate told A.M., "instead of assuming, you should have read
[them] * * * that's what a reasonable person would do in your position, read the papers
that the police bring to your house." A.M. replied, "I was just under a lot of stress at the
time." (Id. at p. 30.)
       {¶31} After returning to her seat in the gallery, A.M. blurted out, "I'm
flabbergasted." The magistrate responded, "You told me that." A.M. replied, "I should
have known to read the papers." (Id. at p. 33.)

                                ASSIGNMENT OF ERROR

       THE TRIAL COURT’S GRANTING OF A CIVIL STALKING PROTECTION
       ORDER TO THE PETITIONER-APPELLEE HEREIN IS VOID INASMUCH
       AS THE TRIAL COURT ERRED IN FINDING A VIOLATION PURSUANT
       TO R.C. 2903.211 UNDER R.C. 2903.214(C)(1).

       {¶32} Appellee did not file a brief. App.R. 18(C) states: “If an appellee fails to file
the appellee's brief within the time provided by this rule * * * the court may accept the
appellant's statement of the facts and issues as correct and reverse the judgment if
appellant's brief reasonably appears to sustain such action.”
       {¶33} The decision whether to grant a civil protection order lies within the sound
discretion of the trial court. Masucci v. Burnbrier, 7th Dist. Mahoning No. 14 MA 78, 2015-
Ohio-4102, ¶ 9. An abuse of discretion suggests the trial court's decision is unreasonable,
arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d
1140 (1983).
       {¶34} The standard of review for whether the protection order should have been
granted, and, thus, whether the elements of menacing by stalking were established by
the preponderance of the evidence, entails a manifest weight of the evidence review.
Caban v. Ransome, 7th Dist. Mahoning No. 08MA36, 2009–Ohio–1034, ¶ 7. The Ohio
Supreme Court has explained that the manifest weight of the evidence standard set forth
in State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), a criminal case,
also applies in civil cases. Eastley v. Volkman, 132 Ohio St.3d 328, 2012–Ohio–2179,
972 N.E.2d 517, ¶ 17–23. As explained in Thompkins:



Case No. 20 MA 0033
                                                                                         –9–


       The court, reviewing the entire record, weighs the evidence and all
       reasonable inferences, considers the credibility of witnesses and
       determines whether in resolving conflicts in the evidence, the jury clearly
       lost its way and created such a manifest miscarriage of justice that the
       conviction must be reversed and a new trial ordered.

Thompkins, supra, at 387. However, in weighing the evidence, “the court of appeals must
always be mindful of the presumption in favor of the finder of fact.” Eastley at ¶ 21.
       {¶35} A menacing by stalking civil protection order requires an allegation that the
respondent committed a violation of R.C. 2903.211. R.C. 2903.214(C)(1). R.C.
2903.211(A)(1) provides:

       No person by engaging in a pattern of conduct shall knowingly cause
       another person to believe that the offender will cause physical harm to the
       other person or a family or household member of the other person or cause
       mental distress to the other person or a family or household member of the
       other person.

       {¶36} As used in R.C. 2903.211, a pattern of conduct means “two or more actions
or incidents closely related in time, whether or not there has been a prior conviction based
on any of those actions or incidents.” R.C. 2903.211(D)(1). The subsection does not
require that a pattern of conduct be proven by events from two different days. Morton v.
Pyles, 7th Dist. Mahoning No. 11 MA 124, 2012-Ohio-5343, ¶ 13, citing Halton v.
Crossley, 5th Dist. Coshocton Nos. 11 CA10 and 11 CA11, 2012–Ohio-550, ¶ 42. Rather,
a pattern of conduct can arise out of two or more events occurring on the same date,
provided that there are sufficient intervals between them. Id. The statute does not define
the term “closely related in time,” but case law suggests that the evidence should be
considered in context, that is, on a case-by-case basis. Id.
       {¶37} A person acts “knowingly” when that person is aware that his or her conduct
will probably cause a certain result or will probably be of a certain nature. R.C. 2901.22(B).
“Mental distress” means any of the following:




Case No. 20 MA 0033
                                                                                        – 10 –


         (a) Any mental illness or condition that involves some temporary substantial
         incapacity;

         (b) Any mental illness or condition that would normally require psychiatric
         treatment, psychological treatment, or other mental health services,
         whether or not any person requested or received psychiatric treatment,
         psychological treatment, or other mental health services.

R.C. 2903.211(D)(2).

         {¶38} Mere mental stress or annoyance does not constitute mental distress for
purposes of the menacing by stalking statute. Caban v. Ransome, 7th Dist. Mahoning No.
08MA36, 2009-Ohio-1034, ¶ 29. The statute does not, however, require that the mental
distress be totally or permanently incapacitating or debilitating, rather it merely has to be
substantial. Id.
         {¶39} Decisions regarding credibility fall within the province of the trier of fact.
D.R.B. by K.G.B. v. G.T.B., 7th Dist. Noble No. 17 NO 0452, 2018-Ohio-2787, ¶ 14. The
trier of fact has the best opportunity to view the demeanor, attitude, and credibility of each
witness, which items do not translate well on the written page. Davis v. Flickinger, 77 Ohio
St.3d 415, 418-419, 674 N.E.2d 1159 (1997), citing Seasons Coal Co. v. Cleveland, 10
Ohio St.3d 77, 80-81, 461 N.E.2d 1273 (1984).
         {¶40} A.M. does not challenge the magistrate’s credibility determination, but,
instead, argues that “[she] never made any threats of violence and only allegedly made
inappropriate remarks to [P.N.’s] grandson.” (Appellant’s Brf., p. 2.) A.M. further argues
that “[P.N.] testified to not modifying her behavior.” (Id. at p. 3.) Finally, A.M. argues that
[P.N.] does admit to spending less time in her backyard, however, none of her actions
following the alleged offenses could be considered a ‘ . . . substantial incapacity.’” (Id. at
p. 4.)
         {¶41} We have previously recognized that incapacity is substantial if it has a
significant impact upon the victim's daily life. Morton, supra, at ¶ 15, citing Retterer v.
Little, 3d Dist. No. 9-11-23, 2012-Ohio-131, ¶ 41. In Morton, supra, we observed in dicta
that "[a] change in routine has been stated to constitute a showing of mental distress



Case No. 20 MA 0033
                                                                                       – 11 –


* * * a change of routine suggests going to work a different route to avoid contact with the
stalker or to change a lunch time or exercise time." Morton, supra, at ¶ 24.
       {¶42} The record reflects that P.N. and J.P. often smoke cigarettes in the
backyard of P.N.’s residence.      Further, the installation of the treehouse for P.N.’s
grandson increased the overall use of the backyard.
       {¶43} While P.N. initially denied altering her routine, she ultimately testified that,
following the events giving rise to the petition, she and her grandson only use the
backyard when A.M. is not in her backyard. P.N. further testified that, although her
grandson did not comprehend A.M.’s obscene comments, he is nonetheless aware of the
problems between the neighbors and referred to A.M. as “the mean lady.”
       {¶44} The trial court credited the testimony of P.N. and J.P. that the use of P.N.’s
backyard was limited due to A.M.’s outbursts. We find that limited use of one’s own
backyard falls within the ambit of phrase “substantial incapacity,” as that phrase has been
previously interpreted. As a consequence, we find that A.M.’s sole assignment of error,
predicated upon the argument that a violation of R.C. 2903.211 is not borne out by the
record, has no merit.

                                      CONCLUSION

       {¶45} For the foregoing reasons, the judgment of the trial court is affirmed.




Donofrio, P.J., concurs.

Waite,.J., concurs.




Case No. 20 MA 0033
[Cite as P.N. v. A.M., 2021-Ohio-1163.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                          NOTICE TO COUNSEL

         This document constitutes a final judgment entry.